Case 4:19-cv-01751-DMR Document 26-4 Filed 07/29/19 Page 1 of 3

EXHIBIT D
Case 4:19-cv-01751-DMR Document 26-4 Filed 07/29/19 Page 2 of 3

https: //educationguide. tue .nl/organization/official-rules-and-regulations/complaints-and-disputes/complaints/ page 1

 

Technische Universiteit
| U/e Eindhoven INTRANET |} TWE WEBSITE | NEDERLANDS Pp
University of Technology

eeu CNET d ser Tet r Organization ~

 

Home / Organization / Official Rules... / Complaints and... / Complaints

Organization
Advisors and tutors v Complaints
Students can submit complaints about actions or behavior that falls
Contact v — . -
under the responsibility of the university.
Student Administration v
Complaints will not be taken into consideration if a complaint about
Official Rules and the same issue has already been submitted and processed, and if
Regulations there was the possibility of objection or appeal.
Student Statute YY _ General complaints about policy or teaching at the university or how
they are implemented will not be considered, nor will complaints that
Binding

are part of proceedings under criminal law.
Recommendation for v

continuation of studies If the interest of the person concerned or the severity of the
complaint are clearly not sufficient, the governing body does not

The G _. . .
© Sovernance have to take the complaint into consideration.

Reinforcement Act

A complaints official has been appointed at the ESA. The official is
responsible for forwarding and monitoring complaints. He ensures
that complaints are forwarded to the person authorized to process
Bachelor College them.
Transition Procedure

Baclielors before
masters rule

Verbal complaints will be taken in to consideration after you have

Code of conduct filled in and submitted the online form, if necessary with the help of
International Students your student counselor or study adviser.
Code of Conduct for Submission
Computer and Network
Use Complaint relating to the behavior Processed by:
and actions of the following
Complaints and Y governing body:
disputes
Departmenv/Undergraduate program Study-program
Objections Manager
Undergraduate
Appeals program
Complaints Director graduate
Department/(post-)graduate degree program
. education
National
Ombudsman Service Director of the

Service
Case 4:19-cv-01751-DMR Document 26-4 Filed 07/29/19 Page 3 of 3

https: //educationguide.tue.nl/organization/official-rules-and-regulations/complaints-and-disputes/complaints/ page 2

 

Reporting

undesirable behavior
Procedure

intellectual property
rights

Administrative Costs
Reguiation

Quality assurance

fap

Study-prograin Manager Dean of the
Undergraduate program department
Director graduate program

Director of the service Secretaryof the
university

Informal procedure

Before submitting a formal complaint it is advisable first to contact
the body or person against whom you wish to submit the complaint,
or the person who seems to be the most appropriate, given their
position. Often it is possible to find a solution without instigating the
formal procedures.

Formal procedure

You can submit a complaint within one year of the undesirable
behavior or action taking place.

The main rule is that a complaint must be processed by a person
who is not involved in any way with the behavior about which the
complaint has been submitted.

The person or body who is the subject of the complaint will receive
the complaint and the related documents.

The person submitting the complaint will be given the opportunity to
be heard. A report will be made of this hearing.

The hearing can be omitted only if the complaint is clearly unfounded
or if the complainant does not wish to be heard.

The complaint must be dealt with within six weeks; this period can
be extended by four weeks.

eT CMCTM CL Cra cls Contact TU/e

Route and map

Master's programs - Phasing

Out

Re-enroliment Senior Students

© 2019 TU/e Disclaimer

 

Notebook service Navigation address Postal

address
TU/e corporate identity De Zaale T: +31 (0)40 247

he PO Box 513
Student Administration Eindhoven

E: info@tue.nl 5600 MB Eindhoven

y f & in [Be Where innovation starts
